IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,701


EX PARTE ANDRE DAVIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-25051-A IN THE 159TH JUDICIAL DISTRICT COURT

FROM ANGELINA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to two counts of
aggravated robbery, and was sentenced to twenty-six years' imprisonment. He did not appeal his
conviction. 
	Applicant contends that his plea was involuntary because he understood that it was part of
the plea agreement that this sentence would run concurrently with his fifteen-year federal sentence. 
Trial counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court determined
that Applicant pleaded guilty with the understanding that this sentence would run concurrently with
a federal sentence.  However, although Applicant was sentenced in federal court before entering his
plea in state court, The Bureau of Prisons will not take custody of Applicant until he has discharged
his state sentence.  Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App.
1985).
	Relief is granted.  The judgment in Cause No. 25051-A in the 159th Judicial District Court
of Angelina County is set aside, and Applicant is remanded to the custody of the Sheriff of Angelina
County to answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.


Delivered: June 13, 2007
Do Not Publish